Title: To Thomas Jefferson from William Plumer, 25 March 1808
From: Plumer, William
To: Jefferson, Thomas


                  
                     Sir, 
                     Epping (New Hampshire) March 25. 1808
                  
                  The last year when I informed you of my intention to devote my future life to the arduous task of compiling & writing the history of our Country, you was pleased kindly to assure me you would, at some future period, transmit me every information in your power. And no man, I beleive, has more knowledge of the great events relative to our nation, than you possess. Should you have any spare documents, of the present session, that are important, your sending them by the mail under your frank shall be gratefully acknowledged.
                  There is a post office in this town—its emoluments, to the postmaster are trifling—but I really wish for the office—not for the profit, but its great convenience to me in my present undertaking. I am obliged to gain information from various sources—my correspondents are numerous, and are daily encreasing. The postage of these letters will soon become a heavy tax, and with the other unavoidable expences attending my work, may exceed my finances. I am neither poor nor rich; but have a young promising family to educate, the expence of which is considerable. The nation is more interested in having a full, just & impartial history, than the author. I shall devote the residue of my life to this object, and considering the state of literature & taste of the country, I never expect the monies I shall actually expend, will be repaid—much less a remuneration for my time. To exempt letters to & from me, on this subject, from postage would be a small loss to the nation, but of great advantage to me, not only as to the expence, but in facilitating communication. This is my only object in wishing this small office. My time is almost wholly devoted to reading & writing. I live on the post road, & in the center of the town.
                  If you would have the goodness to intimate to the Postmaster General your wishes for my appointment, I am certain he would make it.
                  Excuse my intruding a moment upon your precious time at this important eventful era of our public affairs. I need not add that I wish this request to be considered as made in confidence. 
                  I am with much personal respect and esteem, Dear Sir, your most obedient humble servant.
                  
                     William Plumer 
                     
                  
               